344 F.2d 194
Karl BOEHM et al., Appellants,v.OFFICE OF ALIEN PROPERTY, Appellee.
No. 18601.
United States Court of Appeals District of Columbia Circuit.
Argued February 1, 1965.
Decided February 18, 1965.

Mr. Thomas A. Ziebarth, Washington, D. C., for appellants.
Mr. John Eldridge, Atty., Dept. of Justice, for appellee. Asst. Atty. Gen. John W. Douglas and Messrs. David C. Acheson, U. S. Atty., and Alan S. Rosenthal and Harvey L. Zuckman, Attys., Dept. of Justice, were on the brief for appellee.
Before DANAHER, BASTIAN and WRIGHT, Circuit Judges.
PER CURIAM:


1
This action was filed in the District Court under Section 34(f) of the Trading With The Enemy Act1 to review the dismissal by the Director of the Office of Alien Property of appellant's claim against vested property of the Deutsche Reichsbank for damage caused him and his two sons by the illegal acts of the German Government.


2
On December 7, 1960, a voluntary stipulation of dismissal with prejudice pursuant to Rule 41, FED.R.CIV.P., was signed and filed by appellant. On February 6, 1964, appellant filed a motion to vacate the voluntary dismissal on the ground that he was induced by mistake to consent thereto. The District Court denied the motion, and appellant here alleges that it abused its discretion in so doing.


3
Since appellant's motion alleges mistake as the basis for relief, the one-year limitation under Rule 60(b) (1), FED.R.CIV.P., is applicable. Here the motion was filed more than three years after the dismissal of his action. Appellant's argument that the dismissal may also be vacated under Rule 60(b) (6), FED.R.CIV.P., which permits the setting aside of final judgments for "any other reason justifying relief from the operation of the judgment," is without merit. There is no showing here of the extraordinary circumstances required for relief under Rule 60(b) (6). See Ackermann v. United States, 340 U.S. 193, 202, 71 S. Ct. 209, 95 L. Ed. 207 (1950).


4
Affirmed.



Notes:


1
 60 STAT. 927, 50 U.S.C.App. § 34(f)